On Rehearing.
MONROE, C. J.
[11] Our re-examination of this case has satisfied us of the correctness of the judgment heretofore handed down. Other authorities supporting it, besides those cited, are Gray v. Bank of Hartford, 208 S. W. 302 (Sup. Ct. of Ark. Dec. 1918); King v. Bowman, 24 La. Ann. 505; Heard v. Patton, 27 La. Ann. 542; Metcalf v. Barker, 187 U. S. 165, 23 Sup. Ct. 67, 47 L. Ed. *479122; John Leslie Paper Co. v. Wheeler, 23 N. D. 477, 137 N. W. 412, 42 L. R. A. (N. S.) 292 and note; Powers v. Nelson, 10 N. D. 580, 88 N. W. 703, 58 L. R. A. 770; 7 C. J. p. 312; Mallin v. Wenham, 209 Ill. 252, 70 N. E. 564, 101 Am. St. Rep. 233. It would be an inadmissible interpretation of the Bankruptcy Act to hold that it maintains a lien and at the same time destroys it by destroying the obligation upon which it rests. The creditor of an ordinary debt who acquires a lien only by obtaining and recording a judgment, or by seizing property under a writ of attachment, would reap no benefit from the lion, according to that interpretation, and its preservation would be but the preservation of a thing from which all vitality had been withdrawn. The reasonable interpretation, then, is that in preserving the lien the statute preserves the claim from which it springs to the extent necessary to make the lien effective.
The judgment heretofore handed down is_ therefore reinstated and made the final judgment in the case.
SOMMERVILLE and O’NIELL, JJ., dissent.